Detailed Action
1.	This Office Action is in response to the Applicant’s communication filed on 12/01/2020. In virtue of this communication, claims 1-25 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant presented the arguments for the amended claim limitations “wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if geographic location of each user of the pair is within the limited geographic range of locations established by the other”.
	In accordance with MPEP 2111, it’s to note that claim does not specifically define what are required or involved in determining each user of the pair is within the limited geographic range, for instance, distance measured by signal power or distance measured by navigation system or signal ranging. So, if the prior art teaches the presence of a friend in a distance limit, it would have read on the amended claim limitation. In fact, Montoya discloses finding friends within search distance limit (fig. 8), and Klotz discloses setting to distance ranges: 100 m for family, friends for 1km and other 5km for revealing user’s location (1340 in fig. 13). Accordingly, as mentioned above, individually or combination of Montoya and Klotz would have rendered the amended claim limitation obvious since the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching or suggestion to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
	However, to advance the prosecution, further evidence is provided herein. In particular, the new cited prior Bourne teaches future location proximity engine settings to alert user within the following distances as depicted in fig. 3, and displaying alert in fig. 5 in accordance with setting set in fig. 3.

    PNG
    media_image1.png
    339
    865
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-7, 9-14 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya et al. Pub. No.: US 2012/0271883 A1 in view of Klotz Pub. No.: US 2014/0199970 A1 and Bourne Pub. No: US 2013/0231858 A1. 

Claim 1
Montoya discloses a system (geo-targeting search system depicted in fig. 1-14) comprising: 
a service platform (par. 0049 & 0056; see fig. 5-10 for providing services for searching); and 
plural portable computing devices (electronic devices 205 & 215) capable of determining, and communicatively coupled to communicate to the service platform (par. 0075;  see fig. 1-2), respective geographic locations of respective users thereof (fig. 8), together with respective user-selected search regions (fig. 8), the user-selected search regions establishing, for each respective user (see user 1 in fig. 12 and user 2 in fig. 13), a geographic of locations within which the respective user authorizes (fig. 7), on a privacy setting, information exchange with one or more of the other users (fig. 1 & 6), 
wherein based on the authorizations (fig. 7), the service platform reveals proximate presence of respective pairs of users to each other (fig. 14 & 19).
	Although Montoya does not disclose: “a limited geographic range of locations within which the respective user authorizes, on a reciprocal basis, information exchange with one or more of the other users, wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if geographic location of each user of the pair is within the limited geographic range of locations established by the other; and wherein based on the reciprocal basis authorizations, the service platform reveals proximate presence of respective pairs of users to each other without revealing geographic location of either user to the other”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “a limited geographic range of locations within which the respective user authorizes, on a reciprocal basis, information exchange with one or more of the other users, and wherein based on the reciprocal basis authorizations, the service platform reveals proximate presence of respective pairs of users to each other without revealing geographic location of either user to the other”, recall that Montoya explains information exchanges based on privacy setting including to reveal or to hide location (fig. 1 & 7). In particular, Klotz teaches a privacy policy setting (800B in fig. 8) for a limited geographic range of locations within which the respective user authorizes (fig. 8 and visibility of their location setting as explained in par. 0092, 0094, 0095-0096) information exchange with one or more of the other users (a reciprocal basis could be reasonably interpreted as visibility setting in the privacy policy setting in SOCNETAP as explained in par. 0095-0096). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya by providing privacy in location based mobile applications as taught in Klotz. Such a modification would have provided mobile application to users with selectable privacy settings for geo-location so that they could have adjusted the level of privacy from geo-location perspective much like they expect privacy in other aspects of their daily life as suggested in par. 0002 & 0011 of Klotz.
	Secondly, to consider the obviousness of the amended claim limitations “wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if geographic location of each user of the pair is within the limited geographic range of locations established by the other”, it’s to note that claim limitations are considered in accordance with MPEP 2111 and/or 2111.04 II Contingent Limitations. If so, the teaching prior art for showing or revealing a friend’s location within a limited range or distance to a user would have rendered the claim limitation obvious. 	In fact, Montoya discloses finding friends within search distance limit (fig. 8), and Klotz discloses setting to distance ranges: 100 m for family, friends for 1km and other 5km for revealing user’s location (1340 in fig. 13). Accordingly, as mentioned above, individually or combination of Montoya and Klotz would have rendered the amended claim limitation obvious. However, to advance the prosecution, further evidence is provided herein. In particular, the new cited prior Bourne teaches future location proximity engine settings to alert user within the following distances as depicted in fig. 3, and displaying alert in fig. 5 in accordance with setting set in fig. 3.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya in view of Klotz by providing future location with path crossing indications as taught in Bourne to obtain the claimed invention as specified in the claim. Such a modification would have included location-based application and service to predict future location with path crossing indications so that it would be easier to adjust possibilities for meeting up friends, colleges and family as suggested in par. 0005 of Bourne.

Claim 2
Montoya, in view of Klotz and Bourne, discloses the system of claim 1, wherein the respective user-selected search regions (fig. 8 of Montoya) delimit generally circular geographic regions and are characterized by respective radii around the geographic location of the respective portable computing device or respective user (Klotz, public visibility of location in 800B in fig. 8 and see fig. 13, 15 & 16).

Claim 3
Montoya, in view of Klotz and Bourne, discloses the system of claim 1, wherein, as between respective pairs of first and second users, the reciprocal basis authorizations require that (Klotz, 800B in fig. 8 and see fig. 13, 15 & 16), at the same time, the unrevealed location of the second user be within the search region of the first user and that the unrevealed location of the first user be within the search region of the second user (with fig. 8, 12-14 of Montoya, and fig. 8-16 of Klotz, one of ordinary skill in the art would have expected the claimed invention as specified in the claim 3 since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, See MPEP 2143, KSR Exemplary Rationale F).

Claim 4
Montoya, in view of Klotz and Bourne, discloses the system of claim 1, wherein the respective geographic locations include either or both of: 
current geographic location of the portable computing devices for each respective user (fig. 8, 12-14 of Montoya, and fig. 8-16 of Klotz); and 
one or more calendared future geographic locations of the respective users (Klotz, message receipt radius by weekly, i.e., calendared).

Claim 5
Montoya discloses a method (fig. 1-14) comprising: 
specifying, at a user interface (fig. 8) of a first portable computing device (205 in fig. 2) capable of determining its current geographic location (par. 0059-0060 and fig. 1), a user selectable first search region (fig. 8), the first search region establishing a geographic range of locations within which a first user of the portable computing device authorizes (fig. 7) information exchange with a set of users that includes a second user (215 in fig. 2) of a remote second device (fig. 12-14 ); and 
via a network, the first portable computing device communicating the first search region to a service platform to selectively, based on the authorization (fig. 7), reveal proximate presence information between the first and second users (fig. 14 & 19).
	Although Montoya does not disclose: “a limited geographic range of locations within which the respective user authorizes, on a reciprocal basis, information exchange with one or more of the other users, wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if location of each user of the pair is within the limited geographic range of locations established by the other; and wherein based on the reciprocal basis authorizations, the service platform reveals proximate presence of respective pairs of users to each other without revealing the location of either the first user or the second user to the other”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “a limited geographic range of locations within which a first user of the portable computing device authorizes, on a reciprocal basis, information exchange with a set of users that includes a second user of a remote second device; and a service platform to selectively, based on the reciprocal basis authorization, reveal proximate presence information between the first and second users without revealing the location of either the first user or the second user to the other”, initially, Montoya explains information exchanges based on privacy setting including to reveal or to hide location (fig. 1 & 7). In particular, Klotz teaches a privacy policy setting (800B in fig. 8) for a limited geographic range of locations within which the respective user authorizes (fig. 8 and visibility of their location setting as explained in par. 0092, 0094, 0095-0096) information exchange with one or more of the other users (a reciprocal basis could be reasonably interpreted as visibility setting in the privacy policy setting in SOCNETAP as explained in par. 0095-0096). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya by providing privacy in location based mobile applications as taught in Klotz. Such a modification would have provided mobile application to users with selectable privacy settings for geo-location so that they could have adjusted the level of privacy from geo-location perspective much like they expect privacy in other aspects of their daily life as suggested in par. 0002 & 0011 of Klotz.
Secondly, to consider the obviousness of the amended claim limitations “wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if location of each user of the pair is within the limited geographic range of locations established by the other”, it’s to note that claim limitations are considered in accordance with MPEP 2111 and/or 2111.04 II Contingent Limitations. If so, the teaching prior art for showing or revealing a friend’s location within a limited range or distance to a user would have rendered the claim limitation obvious. 	In fact, Montoya discloses finding friends within search distance limit (fig. 8), and Klotz discloses setting to distance ranges: 100 m for family, friends for 1km and other 5km for revealing user’s location (1340 in fig. 13). Accordingly, as mentioned above, individually or combination of Montoya and Klotz would have rendered the amended claim limitation obvious. However, to advance the prosecution, further evidence is provided herein. In particular, the new cited prior Bourne teaches future location proximity engine settings to alert user within the following distances as depicted in fig. 3, and displaying alert in fig. 5 in accordance with setting set in fig. 3.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya in view of Klotz by providing future location with path crossing indications as taught in Bourne to obtain the claimed invention as specified in the claim. Such a modification would have included location-based application and service to predict future location with path crossing indications so that it would be easier to adjust possibilities for meeting up friends, colleges and family as suggested in par. 0005 of Bourne.

Claim 6
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein the first search region delimits a generally circular geographic region and is characterized by a first radius around the current geographic location of the portable computing device (Klotz, 800B in fig. 8, 1340 in fig. 13, 1575,1580,1585 in fig. 15 and see fig. 16).



Claim 7
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein the reciprocal basis authorization is further based on an additional authorization whereby the second user (Montoya, fig. 7-8 in view of user 2 in fig. 13) has specified a second search region that establishes a limited geographic range of locations within which the second user authorizes information exchange with a set of users that includes the first user (Klotz, 800B in fig. 8, 1340 in fig. 13, 1575,1580,1585 in fig. 15 and see fig. 16).

Claim 9
Montoya, in view of Klotz and Bourne, discloses the method of claim 7, wherein the limited geographic range of the first user's reciprocal basis authorization is changeable on the portable computing device using a slider- or radius-manipulation on a touchscreen user interface of the portable computing device (Klotz, 850 in 800B in fig. 8).

Claim 10
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein first and second users have registered a predefined relationship with the service platform (Montoya, fig. 12-13; Klotz, fig. 13).

Claim 11
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein for the first and second users, the reciprocal basis authorization is negotiated via the service platform, at least in part, based on identity information stored on or accessible from the portable computing device (Montoya, fig. 7-8 & 12-13; Klotz, fig. 8).

Claim 12
Montoya, in view of Klotz and Bourne, discloses the method of claim 11, wherein the identity 
information includes an eMail address, social media handle or phone number (fig. 17B of Montoya).

Claim 13
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein the selective exchange is via the service platform (fig. 1 & 3 of Montoya).

Claim 14
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, wherein the selective exchange includes peer-to-peer exchange between the first portable computing device and the remote second device that is coordinated, at least in part, by the service platform (Montoya, fig. 16 & 21).

Claim 19
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, further comprising: 
presenting at least a portion of the exchanged information via a messaging user interface executing on the portable computing device (Montoya, fig. 16 & 21).

Claim 20
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, further comprising: 
presenting at least a portion of the exchanged information via a notification user interface executing on the portable computing device (Montoya, fig. 18-21).

Claim 21
Montoya, in view of Klotz and Bourne, discloses the method of claim 5, embodied, at least in part, as a computer program product encoding of instructions executable on the first portable computing device to communicate the first user's reciprocal basis authorization and one or more respective geographic locations, and to visually indicate to the first user proximate presence of the second user without revealing geographic location of either user to the other (fig. 7-21of Montoya and fig. 8 of Klotz; see details rationales applied in the rejection of claim 5 set forth above).

6.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya, in view of Klotz, Bourne, and Shoemaker et al. Pub. No.: US 2016/0171232 A1. 


Claim 15
Although Montoya, in view of Klotz and Bourne, does not disclose: “the method of claim 5, wherein the selective exchange is cryptographically secured”, claim 15 is considered obvious by the rationales found in Shoemaker. 
In particular, Shoemaker teaches the data transmitted between the server 12 and devices 14A-D in encrypted using secure sockets layer SSL or another suitable effective data encryption method.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya, in view of Klotz and Bourne by providing secure reciprocal exchange of data as taught in Shoemaker. Such a modification would have included reciprocal exchange of data to provide accessing and maintaining important data from a great number of computerized devices in order to save a significant amount of time and avoid unpleasant experience as suggested in par. 0007-0008 of Shoemaker.

Claim 16
Although Montoya, in view of Klotz, does not disclose: “the method of claim 5, further comprising: communicating the first user's current geographic location to the service platform as a cryptographically secured information encoding”, claim 16 is considered obvious by the rationales found in Shoemaker. 
In particular, Shoemaker teaches the data transmitted between the server 12 and devices 14A-D in encrypted using secure sockets layer SSL or another suitable effective data encryption method.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya, in view of Klotz and Bourne by providing secure reciprocal exchange of data as taught in Shoemaker. Such a modification would have included reciprocal exchange of data to provide accessing and maintaining important data from a great number of computerized devices in order to save a significant amount of time and avoid unpleasant experience as suggested in par. 0007-0008 of Shoemaker.

7.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya, in view of Klotz, Bourne, Altman et al. Pub. No.: US 2008/0070593 A1 and Shoemaker. 

Claim 17
Although Montoya, in view of Klotz and Bourne, does not disclose: “the method of claim 6, further comprising: retrieving calendar information of the first user; and based on the retrieved calendar information, communicating to the service platform as a cryptographically secured information encoding, one or more future geographic locations of the first user, wherein the first radius further characterizes one or more generally circular regions around the one or more future geographic locations and further establishes geographic scope of the first user's reciprocal basis authorization relative to the one or more future geographic locations”, claim 17 is considered obvious by the following rationales. 
Firstly, the claim limitation “retrieving calendar information of the first user; and based on the retrieved calendar information, communicating to the service platform, one or more future geographic locations of the first user, wherein the first radius further characterizes one or more generally circular regions around the one or more future geographic locations and further establishes geographic scope of the first user's reciprocal basis authorization relative to the one or more future geographic locations”, initially, Montoya, in view of Klotz and Bourne, discloses sharing a user profile information including my work info (Montoya, fig. 17A-B & 18B) . Additionally, Montoya, in view of Klotz, discloses wherein the first radius further characterizes one or more generally circular regions around the one or more future geographic locations and further establishes geographic scope of the first user's reciprocal basis authorization relative to the one or more future geographic locations (Montoya, fig. 7-8 & 12-21; Klotz, 800B in fig. 8, 1340 in fig. 13, 1575,1580,1585 in fig. 15 and see fig. 16). In particular, Altman teaches using calendar functions of the mobile device to receive messages from devices and to find events in the area (par. 0047), and displaying the date of the even on calendar displayed in display area, i.e., retrieving calendar (814 in fig. 8A and par. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya, in view of Klotz and Bourne by providing secure and private location sharing as taught in Altman. Such a modification would have included location-aware mobile communication system and privacy features to allow customized or context specific disabling or enabling of location display capability of user devices so that flexible security could have been achieved as suggested in par. 0004 of Altman.
Secondly, the claim limitation “a cryptographically secured information encoding” is considered obvious by the rationales found in Shoemaker. In particular, Shoemaker teaches the data transmitted between the server 12 and devices 14A-D in encrypted using secure sockets layer SSL or another suitable effective data encryption method.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya, in view of Klotz, Bourne and Altman by providing secure reciprocal exchange of data as taught in Shoemaker to obtain the claimed invention as specified in the claim. Such a modification would have included reciprocal exchange of data to provide accessing and maintaining important data from a great number of computerized devices in order to save a significant amount of time and avoid unpleasant experience as suggested in par. 0007-0008 of Shoemaker.

Claim 18
Montoya, in view of Klotz, Bourne, Altman and Shoemaker, discloses the method of claim 17, further comprising: 
at the service platform (Montoya, fig. 7-21) cryptographically securing at rest (par. 0051 of Shoemaker), the current and future geographic locations of the first user (Klotz, 860 in 800B in fig. 8).

8.	Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Montoya, in view of Klotz, Iwuchukwu Pub. No.: US 2012/0042390 A1 and Bourne. 

Claim 22
Montoya discloses a method (fig. 1-21) comprising:
receiving at a service platform (par. 0049 & 0056; see fig. 5-10 for providing services for searching), from respective network-coupled portable computing devices (electronic devices 205 & 215), together with respective user-selected search regions (fig. 8), the user-selected search regions establishing (fig. 14), for each respective user (fig. 12-13), a geographic range of locations within which the respective user authorizes (a range 0.3 miles in fig. 8), on a reciprocal basis, information exchange with one or more of the other users (fig. 17-18 & 21), the service platform revealing, based on the authorizations (fig. 7), proximate presence respective pairs of users (fig. 14 & 19 ).
Although Montoya does not disclose: “respective encrypted encodings of geographic locations of respective users thereof, a limited geographic range of locations within which the respective user authorizes, on a reciprocal basis, information exchange with one or more of the other users, wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if geographic location of each user of the pair is within the limited geographic range of locations established by the other, and proximate presence of the respective pairs of users to each other without revealing geographic location of either user to the other”, the claim limitations are considered obvious by the following rationales.
	Firstly, to consider the obviousness of the claim limitations “a limited geographic range of locations within which the respective user authorizes, on a reciprocal basis, information exchange with one or more of the other users, and proximate presence respective pairs of users to each other without revealing geographic location of either user to the other”, Initially, Montoya explains information exchanges based on privacy setting including to reveal or to hide location (fig. 1 & 7). In particular, Klotz teaches a privacy policy setting (800B in fig. 8) for a limited geographic range of locations within which the respective user authorizes (fig. 8 and visibility of their location setting as explained in par. 0092, 0094, 0095-0096) information exchange with one or more of the other users (a reciprocal basis could be reasonably interpreted as visibility setting in the privacy policy setting in SOCNETAP as explained in par. 0095-0096). Accordingly, one of ordinary skill in the art would have combined Montoya with Klotz to reveal users 1-2 in Montoya their location by radius such as within 2-3km explained in par. 0096 of Klotz instead of exact location. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya by providing privacy in location based mobile applications as taught in Klotz. Such a modification would have provided mobile application to users with selectable privacy settings for geo-location so that they could have adjusted the level of privacy from geo-location perspective much like they expect privacy in other aspects of their daily life as suggested in par. 0002 & 0011 of Klotz.
	Secondly, the claim limitation “respective encrypted encodings of geographic locations of respective users thereof” is considered obvious by the rationale found in Iwuchukwu. In particular, Iwuchukwu teaches  generating a ciphered message  or a ciphered location (par. 0055 and fig. 2A-D in view of fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya in view of Klotz by providing location key service as taught in Iwuchukwu. Such a modification would have included a location sharing service LSS to encrypt the subscriber’s location so that location could be securely shared among friends and the privileged friends could be given a decryption key to avoid a breach as suggested in par. 0001 of Iwuchukwu.
Thirdly, to consider the obviousness of the amended claim limitations “wherein the reciprocal basis requires that, for respective pairs of users, one user's presence is revealed to the other only if geographic location of each user of the pair is within the limited geographic range of locations established by the other”, it’s to note that claim limitations are considered in accordance with MPEP 2111 and/or 2111.04 II Contingent Limitations. If so, the teaching prior art for showing or revealing a friend’s location within a limited range or distance to a user would have rendered the claim limitation obvious. 	In fact, Montoya discloses finding friends within search distance limit (fig. 8), and Klotz discloses setting to distance ranges: 100 m for family, friends for 1km and other 5km for revealing user’s location (1340 in fig. 13). Accordingly, as mentioned above, individually or combination of Montoya and Klotz would have rendered the amended claim limitation obvious. However, to advance the prosecution, further evidence is provided herein. In particular, the new cited prior Bourne teaches future location proximity engine settings to alert user within the following distances as depicted in fig. 3, and displaying alert in fig. 5 in accordance with setting set in fig. 3.
	For the above reasons, claim limitations are considered obvious since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art (See MPEP 2143, KSR Exemplary Rationale F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify geo-location system of Montoya in view of Klotz and Iwuchukwu by providing future location with path crossing indications as taught in Bourne to obtain the claimed invention as specified in the claim. Such a modification would have included location-based application and service to predict future location with path crossing indications so that it would be easier to adjust possibilities for meeting up friends, colleges and family as suggested in par. 0005 of Bourne.

Claim 23
Montoya, in view of Klotz, Iwuchukwu and Bourne, discloses the method of claim 22, wherein the respective user-selected search regions (fig. 8 of Montoya) delimit generally circular geographic regions and are characterized by respective radii around either or both of current geographic location of the respective portable computing device and one or more calendared future geographic locations of the respective users (Klotz, public visibility of location in 800B in fig. 8 and see fig. 13, 15 & 16).

Claim 24
Montoya, in view of Klotz, Iwuchukwu and Bourne, discloses the method of claim 22, wherein, as between respective pairs of first and second users (Montoya, fig. 2A-B and fig. 12-13), the reciprocal basis authorizations require that, at the same time, the unrevealed location of the second user be within the search region of the first user and that the unrevealed location of the first user be within the search region of the second user (with fig. 8, 12-14 of Montoya, and fig. 8-16 of Klotz, one of ordinary skill in the art would have expected the claimed invention as specified in the claim 3 since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art, See MPEP 2143, KSR Exemplary Rationale F).

Claim 25
Montoya, in view of Klotz, Iwuchukwu and Bourne, discloses the method of claim 22, embodied, at least in part, as a computer program product encoding of instructions executable on the service platform (Montoya, fig. 2A-B, par. 0075).

Allowable Subject Matter
9.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAN HTUN/
Primary Examiner, Art Unit 2643